Citation Nr: 1139352	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sacroiliac joint disorder, to include as secondary to service-connected bilateral total knee arthroplasty and residuals.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral total knee arthroplasty and residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to service connection for back pain and hypertension, to include as secondary to service-connected bilateral total arthroplasty and residuals.  

The issue of service connection for back pain has been recharacterized as reflected on the title page in order to account for the Veteran's recent diagnosis and the theory of entitlement to service connection on a secondary basis put forth in the record.  See October 2009 VA Physical Therapy Consultation; December 2009 Hearing Transcript.

In December 2009, a hearing was held before the undersigned Acting Veterans Law Judge.

In December 2009 and January 2010, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2010).

In August 2007, the Veteran raised the issue of entitlement to a total disability rating based on unemployability (TDIU).  A deferred rating decision dated May 2008 determined that the Veteran should file a claim for entitlement to a TDIU on or after August 1, 2008, when his temporary total disability rating for total knee replacement expires.  As such, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected bilateral total arthroplasty and residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's sacroiliac joint disorder is proximately due to his service-connected bilateral total knee arthroplasty and residuals.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sacroiliac joint disorder as secondary to service-connected bilateral total knee arthroplasty with residuals have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist the Veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to service connection for sacroiliac joint disorder, the Board finds that no further discussion of VCAA compliance is warranted. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson, v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington, 19 Vet. App. at 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he currently suffers from lower back pain due to gait changes caused by his service-connected bilateral knee disorders, specifically the differences in length between his left and right leg resulting from his October 2005 total right knee arthroplasty and June 2007 total left knee arthroplasty.  VA treatment records show that the Veteran complained of lower back pain in March 2008.  X-rays were ordered but are not present in the claims folder.  Subsequently, a physical therapy assessment dated October 2009 shows that the Veteran has a medical diagnosis of sacroiliac joint disorder.  Therefore, the evidence establishes the existence of a present lower back disability.

Furthermore, the physical therapy narrative from October 2009 shows that the Veteran complained of left-sided lower back pain and a long left lower extremity.  The physical therapist noted that the Veteran underwent total arthroscopy of the right and left knees and has suffered from decreased range of motion of the knee, worse on the right than the left, since that time.  Specifically, the physical therapist found that the Veteran had adopted abnormal gait mechanics, specifically a very antalgic gait on the right lower extremity with a compensating shifting back to the left lower extremity, and subsequently developed left-side sacral sulcus pain.  Furthermore, the record shows that the Veteran did not begin to complain of lower back pain until after the most recent knee surgeries. 

Therefore, after considering all the evidence of record and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a current disability of sacroiliac joint disorder that is proximately due to his service-connected bilateral knee total arthroscopies.  See 38 C.F.R. § 3.310; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, service connection for sacroiliac joint disorder as secondary to total arthroplasty of the right and left knee has been substantiated.
 

ORDER

Service connection for sacroiliac joint disorder as secondary to bilateral total knee arthroplasty and residuals is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his currently diagnosed hypertension is related to the anti-inflammatory medications he has been prescribed for his service-connected knee disabilities.  His representative has also put forth the contention that his currently diagnosed hypertension may be related to his inability to exercise due to his service-connected knee disabilities.  The Veteran testified at his December 2009 hearing that he spoke to his physician and she told him that the occurrence of a link between his medication and hypertension was very rare, but possible.  The Veteran also submitted a prescription information sheet on Naproxen indicating that there may be risks associated with prescribing Naproxen to patients with high blood pressure.  Therefore, as the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for hypertension, to include as secondary to his service-connected bilateral total knee arthroplasty, such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since March 2008.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Little Rock, Arkansas, dated since March 2008.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to evaluate his claim of service connection for hypertension as secondary to his service-connected bilateral knee disabilities.

The Veteran's claims file and a copy of this Remand should be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension is (a) proximately due to, (b) the result of, or (c) aggravated by the Veteran's service-connected bilateral knee disabilities, to include consideration of the medications prescribed for his knees, including anti-inflammatory medications such as Naproxen, as well as any effect that the Veteran's right and left knee disabilities has on his ability to exercise and maintain a healthy weight.  

If such aggravation is found, the examiner should also address the following medical issues: (a) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right and left knee disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner determines that an opinion cannot be provided on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's hypertension or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


